Citation Nr: 1308822	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-45 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a choreiform disorder, including Parkinson's disease and including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967, including service in the Republic of Vietnam from July 1966 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  


FINDING OF FACT

Medical evidence of record relates the Veteran's choreiform disorder and/or Parkinson's disease/motor neuron disorder to military service.


CONCLUSION OF LAW

The criteria for service connection for a choreiform disorder, including Parkinson's disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Post-service medical treatment records show that the Veteran had been diagnosed as having a choreiform disorder, multiple system atrophy and Parkinson's disease/motor neuron disorder.  Therefore, the first requirement for service connection for the Veteran's claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The medical evidence of record shows that the Veteran began complaining of leg cramps during VA treatment in March 2005.  A neurological examination in February 2007 showed coarse results with the Veteran unable to consistently touch finger to finger.  In May 2007, the Veteran complained of having incoordination and in November 2007, he complained of having a jerky type feeling after walking.  In October 2008, the Veteran was diagnosed as having a movement disorder and was referred to a specialist.  

Private treatment records revealed that the Veteran was diagnosed as having a choreiform disorder in November 2008.  Tests for Huntington disease were negative.  In a letter dated May 2011, the Veteran's private neurologist, Dr. R.W., stated that Agent Orange was a possible contributing factor to neurological conditions.  In a letter dated December 2011, Dr. V.S., another private neurologist who had been treating the Veteran since 2009, stated that the Veteran was treated for choreiform movements, motor neuron disease, and multiple system atrophy and that his condition was at least as likely as not related to Parkinson's disease/motor neuron disease due to his exposure to herbicide Agent Orange.  

VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including Parkinson's disease, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The evidence of record reflects that the Veteran served in Vietnam from July 1966 to May 1969.  The Veteran's private neurologist, Dr. V.S., appears to have diagnosed the Veteran with Parkinson's disease as it was stated in his December 2011 letter that the Veteran had Parkinson's disease/motor neuron disease.  Thus, service connection is warranted for Parkinson's disease on a presumptive basis.

Furthermore, the Veteran was diagnosed as having a choreiform disorder and multiple system atrophy in addition to Parkinson's disease/motor neuron disease.  Based on the Dr. V.S.'s opinion, service connection for the Veteran's diagnosed neurological disorders are warranted on a direct basis.  The specialist opined that the Veteran's condition was related to Parkinson's disease/motor neuron disease that was due to his exposure to Agent Orange in service.  The specialist had been treating the Veteran for the past four years and is familiar with his medical history and treatment.  The examiner also provided rationale based on medical research and his own extensive experience treating patients with similar medical problems.  Therefore, the opinion is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).


ORDER

Entitlement to service connection for a choreiform disorder, including Parkinson's disease, is granted.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


